Title: To Thomas Jefferson from William Dickson, 14 February 1805
From: Dickson, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Norfolk 14 feby 1804 [i.e. 1805]
                     
                  
                  By the desire of the inclosed Memorialists, I am requested to inform you that by next Mail You will be handed an additional Number of Names which for want of time could not be collected—With profound Esteem I am 
                  Sir your most Obt St.
                  
                     William Dickson 
                     
                  
               